CALL, District Judge.
This cause comes on for' a hearing upon the special appearance and motion to quash the service upon Havana Jockey Club and the motion to dismiss by the defendant Monohan.
Taking up the two motions of the Havana Jockey Club, based on its special appearances, the facts appearing in the files are that the Havana Jockey Club is a corporation organized under the laws of Cuba; that while its president and a person styled its general manager were within this District, not on the business of the corporation, they were each served with subposnas, and it is this service which is attacked.
I think it is clear that an alien, coming within the jurisdiction of a United States District Court, may b'e sued within that district, provided legal service upon him may be obtained. The question, therefore, resolves itself into this: Does the marshal’s return on the process show legal service? As I read and understand Goldey v. Morning News, 156 U. S. 521, 15 S. Ct. 561, 39 L. Ed. 517, this service was invalid, and confers no jurisdiction in this court over the person of the defendant corporation: “So a judgment rendered in a court of one state, against a corporation neither incorporated nor doing business within the state, must be regarded as of no validity in the courts of another state, or of the United States, unless service of process was made in the first .state upon an agent appointed to act there for the corporation, and not merely upon an officer or agent residing in another state, and only casually within the state, and not charged with any business of the corporation there.” Supra; Lafayette Ins. Co. v. French, 18 How. 404, 15 L. Ed. 451; St. Clair v. Cox, 106 U. S. 350, 357, 359, 1 S. Ct. 354, 27 L. Ed. 222; Fitzgerald Co. v. Fitzgerald, 137 U. S. 98, 106, 11 S. Ct. 36, 34 L. Ed. 608; Mexican Central Railway v. Pinkney, 149 U. S. 194, 13 S. Ct. 859, 37 L. Ed. 699; In re Hohorst, 150 U. S. 653, 663, 14 S. Ct. 221, 37 L. Ed. 1211.
It further seems to me that, construing section 2604 of the Revised General Statutes of the state of Florida, in the light of its language and other provisions relative to foreign corporations and service upon them, there is no difference in the real meaning of said section and the conclusion of the Supreme Court in the above-cited ease and cases cited. I am of opinion, therefore, that the motions to quash the service upon the Havana Jockey Club must be granted; and it will be so ordered.
The motion to dismiss made by defendant Monohan is not in my judgment well taken. He was served personally within this district. It is true he is a citizen and resident of a state other than Florida, but the ease made is against the main defendant, a Florida corporation, -with its principal office in this district; but the actions complained of took place or were founded upon actions taking place in this district, and for that reason I do not think Monohan is in position to demand that he be sued in the district of his inhabitancy.
The points made in his motion to dismiss were many of them passed upon heretofore on the motion of the main defendant, and I see no reason to change my decision thereon. The other grounds of the motion I have considered, and do not think they are well taken.
There is one other thing that was touched upon in argument, and that is the lapse of time since the order appointing a receiver for the property of the defendant corporation, and no qualification by the party appointed. Unless this is remedied in a reasonable time, I am of opinion that the order appointing a receiver should be vacated.